IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-30971
                          Summary Calendar



HERSCHEL BROWN,

                                          Plaintiff-Appellant,

versus

CITY OF SHREVEPORT; ROBERT W. WILLIAMS,
Mayor, City of Shreveport; JERALD JONES,
City Attorney for the City of Shreveport;
UNITED STATES OF AMERICA; JANET RENO,
U.S. Attorney General; MICHAEL D. SKINNER,
U.S. Attorney,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 96-CV-2343
                       - - - - - - - - - -
                         August 31, 1998

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Herschel Brown appeals the district court’s dismissal of his

Voting Rights Act action.   He argues that the district court

erred in dismissing his action against the United States, Janet

Reno, and Michael D. Skinner for lack of subject matter

jurisdiction.   The district court for the District of Columbia

has exclusive jurisdiction over actions against federal officers


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-30971
                                  -2-

or employees challenging the enforcement of the Voting Rights

Act.    42 U.S.C. § 1973l(b); South Carolina v. Katzenbach, 383
U.S. 301, 331 (1966).    The district court did not err in

dismissing Brown’s action against the United States, Janet Reno,

and Michael Skinner for lack of subject matter jurisdiction.

       Brown argues that the district court erred in dismissing his

action against the City of Shreveport and the city officials for

failure to state a claim upon which relief may be granted

pursuant to Fed. R. Civ. P. 12(b)(6).       Because Brown failed to

allege sufficient facts to meet the three threshold requirements

to establish a claim under Section 2 of the Voting Rights Act,

the district court did not err in dismissing Brown’s Section 2

claim under Rule 12(b)(6).     See Thornburg v. Gingles, 478 U.S.
30, 48-51 (1986).    Because Brown acknowledges that the City

submitted the redistricting plan to the United States Attorney

General for preclearance and that the Attorney General did not

object to the plan, the district court did not err in dismissing

Brown’s claim under Section 5 of the Voting Rights Act.       See 42

U.S.C. § 1973c.    Brown has not alleged sufficient facts to state

a claim under the Fourteenth or Fifteenth Amendments that the

City’s redistricting plan was enacted with the purpose of

intentional discrimination against the black minority registered

voters or that an actual discriminatory effect resulted.       See

Davis v. Bandemer, 478 U.S. 109, 127-134 (1986); City of Mobile,

Ala. v. Bolden, 446 U.S. 55, 62 (1980).       Further, Brown has

failed to allege sufficient facts to show that the City was

unresponsive to black registered voters.       See Lodge v. Buxton,
                           No. 97-30971
                                -3-

639 F.2d 1358, 1375 (5th Cir. Unit B. 1981), aff’d, 458 U.S. 613

(1982).   Therefore, the district court did not err in dismissing

Brown’s complaint for failure to state a claim upon which relief

may be granted.

     AFFIRMED.